Citation Nr: 0917437	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-41 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.  He also served in the National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for a stomach disability.

The issue on appeal was originally before the Board in July 
2008 when it was remanded for additional evidentiary 
development.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
stomach disability and active service. 


CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for a stomach disability.  A review of his records shows that 
service connection for a stomach disability is not warranted.

A review of the service treatment records shows that upon 
enlistment in October 1966 the Veteran was in good physical 
condition and reported no complaints regarding his stomach.  
June 1967 treatment records show that the Veteran had stomach 
cramps and was treated for nausea and vomiting.  The 
Veteran's entrance and separation examinations noted that he 
had appendicitis at age 16.   

After the Veteran's separation from service, the first report 
of stomach problems comes in medical records dated in 2006, 
where the Veteran reported a full stomach.  April 2004 
treatment records show no gastrointestinal problems and no 
chronic vomiting or nausea.  The Veteran also denied 
constipation and diarrhea.  March 2006 records reveal 
complaints of a full stomach, and the Veteran received a 
diagnosis of irritable bowel syndrome.  He denied chronic 
vomiting, nausea, constipation and diarrhea.

A VA examination was conducted in September 2008.  The 
examiner reviewed the Veteran's case file, noted that the 
Veteran was treated for nausea and vomiting in service, and 
determined that the Veteran did not have a chronic stomach 
problem while in service.  The examiner noted that no hernia 
was present and diagnosed diverticulosis of the distal 
descending colon and gastroesophageal reflux.  The examiner 
opined that the Veteran's gastroesophageal reflux and 
diverticulosis were not present during the Veteran's service 
and are not causally linked to any incident in service.  The 
examiner based his conclusion on the lack of evidence of 
chronic gastrointestinal problems during service. 

After reviewing the evidence of record, the Board finds that 
there is no probative evidence that the Veteran's stomach 
disability began in service, continued in symptomatology 
since service, or is in any way related to service.  The 
separation examination is negative for any complaint or 
finding of a stomach disability.  The record is also absent 
for any complaint or findings associated with the Veteran's 
stomach until 2006, over 35 years after service.  Evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the VA examiner stated the Veteran's current 
stomach disability is less likely than not related to his 
service.  There is no medical nexus opinion linking the 
Veteran's stomach disability with service.  


The Veteran reported that the onset of his stomach disability 
began in service in 1976.  The Board has carefully considered 
the Veteran's claims.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to relate his current 
disability to his service.  The Veteran has failed to show a 
continuity of symptomatology and a chronic disability in 
service.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the Veteran's claim 
of entitlement to service connection for a stomach disability 
is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was also told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a July 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran's claim was readjudicated in November 2007 and 
February 2009.  Further, as discussed in detail below, a 
preponderance of the evidence is against the claim for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the Veteran for the Board to decide this 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  The Veteran also was provided with a VA examination 
in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a stomach disability is 
denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


